DETAILED ACTION
Claims 1-28 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the limitation “bioabsorbable” in the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Appropriate correction is required.
The use of the terms H12MDI, HDI, HMDI, IPDI, LDI, BDI, PDI, CHDI, TODI, and NDI which are trade names or marks used in commerce, have been noted in this application (paragraphs[0008] and [0009]). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rafiemanzelat et al. “Fast and eco-friendly synthesis of new hydrolysable and biodegradable copolyurethanes derived from L-leucine cyclodipeptide and different molecular weights of PEG in TBAB under microwave irradiation”, Macromolecular Research (2012), 20(9), pp. 902-911.

With regard to the limitations of claims 1, 10 and 28, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
Claims 1-5, 10 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rafiemanzelat et al. “Synthesis of new poly(ether–urethane–urea)s based on amino acid cyclopeptide and PEG: study of their environmental degradation”, Amino Acids (2013), 44, pp. 449–459.
With regard to the limitations of claims 1-5, 10 and 28, Rafiemanzelat discloses that conventional polyurethanes (PUs) are among biomaterials not intended to degrade but are susceptible to hydrolytic, oxidative and enzymatic degradation in vivo. Biodegradable PUs are typically prepared from polyester polyols, aliphatic diisocyanates and chain extenders. In this work the authors have developed a degradable monomer based on a-amino acid to accelerate hard segment degradation. Thus a new class of degradable poly(ether–urethane–urea)s (PEUUs) was synthesized  and polyethylene glycol with molecular weight of 1,000 (PEG-1000) as polyether soft segment. The resulting polymers are environmentally biodegradable and thermally
stable. Decomposition temperatures for 5% weight loss occurred above 3000C by TGA in nitrogen atmospheres.
Some structural characterization and physical properties of these polymers before and after degradation in soil, river water and sludge are reported. The environmental degradation of the polymer films was investigated by SEM, FTIR, TGA, DSC, GPC and XRD techniques. A significant rate of degradation occurred in PEUU samples under river water and sludge condition. The polymeric films were not toxic to E. coli (Gram negative), Staphylococcus aureus and Micrococcus (Gram positive) bacteria and showed good biofilm formation on polymer surface. The results show that hard segment degraded selectively as much as soft segment and these polymers are susceptible to degradation in soil and water. Thus the study shows that new environment-friendly polyurethane, which can degrade in soil, river water and sludge, is synthesized (abstract).
With regard to the limitations of claims 1, 10 and 28, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Rainer et al. (DE 4204995 A1).
With regard to the limitations of claims 1-28, Rainer exemplifies (example 7) a process of preparing a polyurethane, comprising the reaction product of: a polydiisocyanate IPDI, butanediol and diketopiperazine (page 3,line 40 through page 4, line 18), which is than further reacted with polyester polyols, such as polycaprolactones
(examples 1-7, pages 7-9).
Therefore, Rainer discloses a process which leads to products which are structurally identical to the products claimed in independent claims 1, 10 and 28.
It has to be assumed that the products disclosed by Rainer are therefore biodegradable and/or bioabsorbable. 
Furthermore it is noted that it is the general knowledge that PUs are biodegradable.
It is noted the following. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
With regard to the limitations of claims 1, 10 and 28, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
Claim 1-28 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Makal et al. (U.S. Patent Application Publication 2015/0291791 A1, now U.S. Patent 10,023,738).
With regard to the limitations of claims 1-5, 8-12, and 28, Makal discloses a biodegradable and/or bioabsorbable polymer blend comprising: (i) an aliphatic thermoplastic 
The aliphatic TPU component comprises the reaction product of a diisocyanate component, a diol chain extender component, and a polyol component; wherein the diisocyanate component comprises 4,4'-methylene diphenyl diisocyanate (HMDI), 1,6-hexane diisocyanate (HDI), di-cyclohexyl diisocyanate (H12MDI), or any combination thereof; wherein the chain extender component comprises 1,4-butanediol (BDO), 1,6-hexanediol (HDO), 1,3-propanediol (PDO), or any combination thereof; and wherein the polyol component comprises hydroxyl terminated polyethers, hydroxyl terminated polyesters, hydroxyl terminated polycaprolactones, hydroxyl terminated polycarbonates, or any combination thereof (claim 4).
The aliphatic TPU component comprises a bioabsorbable TPU compound which comprises the reaction product of a (i) polyisocyanate component, (ii) a diol chain extender component, and (iii) optionally a polyol component, wherein at least one of the components (i), (ii), and (iii) contains hydrolyzable units such that the resulting compound contains hydrolyzable units in its backbone (claim 5).
It is noted the following. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
With regard to the limitations of claims 1, 10 and 28, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
With regard to the limitations of claims 6-7 and 13-27, Makal discloses that component (b) is generally a low molecular weight diol or diamine chain extender. Suitable chain extenders include diols, diamines, and combinations thereof. Exemplary chain extenders include alkane diols of from 1-30 carbon atoms, ethylene glycol, 1,3-propanediol, 1,2-propanediol, 1,4-butanediol, pentanediol, hexamethylenediol, heptanediol, nonanediol, dodecanediol, 2-ethyl-1,3-hexanediol (EHD), 2,2,4-trimethyl pentane-1,3-diol (TMPD), 1,6-hexanediol, 1,4-cyclohexane dimethanol (CHDM), diethylene glycol, dipropylene glycol, and combinations thereof. Suitable diamine chain extenders can be aliphatic or aromatic in nature, such as alkylenediamines of from 1-30 carbon atoms (e.g., ethylenediamine, butanediamine, hexamethylenediamine). Component (b) can also be synthesized by condensation of an alpha-hydroxy acid, such as lactic acid, glycolic acid, or a mixture thereof, with a small alkanediol and/or hydroxyl amine molecule of from 1-20 carbon atoms, such as ethylene glycol, butanediol, hexamethylenediol, ethanolamine, aminobutanol, or a mixture thereof. Component (b) can also be synthesized by condensation of an alpha-amino acid such as glycine, lysine or similar amino acids with a small alkylene diol molecule of from 1-20 carbon atoms such as ethylene glycol, butane diol, hexamethylene diol or a mixture of thereof (paragraph [0037]; claim 2).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	        Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764